Phoenix Corporate Office Douglas N. Currault II One North Central Ave. Assistant General Counsel Phoenix, Arizona 85004 and Corporate Secretary Tel (602) 366-8093 Fax (602) 453-2871 E-mail: Douglas_Currault@fmi.com November 19, 2008 Via EDGAR and Fax Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-7010 Attention:Mark Wojciechowski Re: Freeport-McMoRan Copper & Gold Inc. Form 10-K for the Fiscal Year Ended December 31, 2007 Filed February 29, 2008 Response Letter dated August 8, 2008 File No. 1-11307-01 Dear Mr. Wojciechowski: On behalf of Freeport-McMoRan Copper & Gold Inc. (the “Company” or “we”), we are submitting this letter in response to the comment received from the Commission’s staff (the “Staff”) by facsimile dated August 29, 2008, in connection with the Company’s Form 10-K for the fiscal year ended December 31, 2007 (“Form 10-K”).We have reproduced below the full text of the Staff’s comment in italics, followed by our response. Form 10-K for the Fiscal Year Ended December 31, 2007 Management’s Discussion and Analysis of Consolidated Financial Condition and Results of Operations Results of Operations Mining Operations, page 85 Comment 1: We note your response to prior comment numbers eight and nine.You explain that you provided the pro forma information for your North American and South American operations as you believe it is necessary for readers to more fully understand the trends of these operations.We refer you to a finalized discussion document prepared by the November 19, 2008 Page 2 Center for Audit Quality’s SEC Regulations Committee, based on an April 9, 2008 joint meeting with the SEC Staff.Document C (Amended as of June 9, 2008) of that meeting provides a discussion regarding the presentation of pro forma MD&A.Within that meeting the Staff provided the following response to Question 1 (summarized): · If a company wants to present pro forma information for purposes of discussion in the MD&A, sufficient information should be disclosed to allow a reader to understand the differences between the historical and pro forma amounts for the periods presented; · The analysis should supplement, but not replace an analysis of the historical financial statements included in the filing; and · The disclosure of combined pre-acquisition periods beyond what is required by Article 11 of Regulation S-X is not contemplated or permitted.We expect any pro forma information provided in the MD&A for those periods to be no more detailed than revenues and costs of revenues. Please consider the above with respect to your disclosure of pre-acquisition pro forma information for your North American and South American operations.At your earliest convenience, please contact us at the numbers at the end of this letter. Response 1: In response to your comment and our telephone conversations with you on Thursday, September 11, 2008, and Wednesday, November 5, 2008, regarding certain of our disclosures related to the North America and South America mining operations acquired in the March 2007 acquisition of Phelps Dodge, we have revised our disclosures in our Form 10-Q filing for the quarterly period ending September 30, 2008, and will continue to review the disclosures for additional improvements in our 2008 Form 10-K filing. In future Form 10-Q and Form 10-K filings, we will revise our disclosures for our North America and South America mining operations included in Management’s Discussion and Analysis of Financial Condition and Results of Operations (MD&A) by deleting the term “pro forma” where appropriate and including disclosure that clearly identifies when operating data has been presented on a combined basis.
